           Case 3:20-cv-00342-SI    Document 8       Filed 04/03/20   Page 1 of 4




                      IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF OREGON

ROBERT J. PETERICH,
                                                Case No. 3:20-cv-00342-SI
                      Plaintiff,
                                                ORDER TO DISMISS
      v.

COLUMBIA   COUNTY,              COLUMBIA
COUNTY POLICE, and             STATE OF
OREGON,

                      Defendants.

SIMON, District Judge.

      Plaintiff,        an   inmate   at     FCI-Sheridan,         brings    this   civil

rights action pursuant to 42 U.S.C. § 1983. In a separate Order,

the   Court     has     granted     Plaintiff        leave    to   proceed    in    forma

pauperis.     However,       for the reasons set forth below,               Plaintiff's

Complaint is dismissed for failure to state a claim upon which

relief may be granted. See 28 U.S.C. § 1915(e) (2).

                                      BACKGROUND

      Plaintiff         alleges       that      on      an     undetermined         date,

unidentified      law    enforcement       officers      in   Columbia      County used

       1 - ORDER TO DISMISS
           Case 3:20-cv-00342-SI          Document 8      Filed 04/03/20            Page 2 of 4




excessive force against him during the course of an arrest.                                                 He

claims that although he was standing with his hands in the air

surrendering to the officers, the officers released a police dog

which attacked Plaintiff resulting in scarring and nerve damage

in his      arm.     Plaintiff ask the              Court    for       injunctive            relief as

well as money damages totaling $4,000,000.

                                           STANDARDS

         Pursuant to 28 U.S.C.             §    1915A(a), the Court is required to

screen prisoner complaints seeking relief against a governmental

entity, officer, or employee and must dismiss a complaint if the

action is frivolous,                malicious,      or fails to state a claim upon

which      relief       may    be   granted.        28   U.S. C.       §§        1915 ( e) ( 2) (B)        and

1915A(b).      In order to state a claim,                   Plaintiff's Complaint must

contain sufficient factual matter which,                           when accepted as true,

gives     rise     to     a    plausible       inference        that    defendants             violated

plaintiff's constitutional rights.                       Ashcroft           v.     Iqbal,     556 U.S.

662 ,    678   (2 0 0 9 ) ;   Be 11 At 1 antic Corp .       v.     Twomb 1 y,          5 5 0 U. S .    554,

556-57      (2007).       "Threadbare recitals of the elements of a cause

of      action,     supported        by    mere      conclusory         statements,               do       not

suffice." Iqbal, 556 U.S. at 678.

         Dismissal       for    failure        to   state   a      claim          is   proper         if    it

appears beyond doubt that Plaintiff can prove no set of facts in

          2 - ORDER TO DISMISS
          Case 3:20-cv-00342-SI         Document 8             Filed 04/03/20       Page 3 of 4




support of his claims that would entitle him to relief. Ortez v.

Washington          County,     88   F.3d 804,           806    (9th Cir.          1996);      Cervantes

v.    City of San Diego,             5 F.3d 1273, 1274                (9th Cir. 1993). Because

Plaintiff           is    proceeding         pro        se,     the       Court        construes         his

pleadings       liberally and affords                    him the          benefit      of any doubt.

Erickson       v.    Pardus,       551 U.S.        89,    94     (2007);        Ortez,      88    F.3d at

806.

                                         DISCUSSION

       Plaintiff brings this lawsuit against Columbia County,                                            the

"Columbia County Police," and the State of Oregon.                                         Plaintiff's

claims        against        the     State     of        Oregon           (OR   AGENCY)          are     not

cognizable oecause it is well established that,                                        absent waiver,

the    Eleventh          Amendment     bars     a       suit     in       federal       court     against

either a       state or an agency acting under its control.                                        Puerto

Rico    Aqueduct         &   Sewer Auth.       v.       Metcalf       &    Eddy,       Inc.,     506 U.S.

139,    144    (1993).         Accordingly,        the State of Oregon is dismissed

form this lawsuit.              The action may proceed,                     however,      against the

Columbia County Defendants.

                                         CONCLUSION

       Based on          the    foregoing,         IT    IS    ORDERED          that    the      State    of

Oregon is DISMISSED from this                       lawsuit.          The action may continue

against       Defendants        Columbia County and Columbia County Police.


         3 - ORDER TO DISMISS
       Case 3:20-cv-00342-SI    Document 8   Filed 04/03/20   Page 4 of 4




The Court will ask Columbia County Counsel to waive service in

this matter.

     IT IS SO ORDERED.

     DATED this   3 r.12:   day of April, 2020.




                                    United States District Judge




      4 - ORDER TO DISMISS
